Birdsong, Presiding Judge.
On certiorari of this case to the Supreme Court, that court affirmed our decision in 174 Ga. App. 331 (329 SE2d 914) that in a civil suit for damages resulting from an auto accident where the cause of the accident is alleged to be defendant’s driving while intoxicated, evidence of defendant’s prior DUIs is admissible on the issue of punitive damages, whether or not there were injuries resulting from the prior DUI offenses. Moore v. Thompson, 255 Ga. 236 (336 SE2d 749). The Supreme Court further held, in a point reversing this court, that evidence is admissible on the issue of punitive damages, of DUI offenses occurring subsequent to the subject accident. The Supreme Court held, further, beyond the opinion of this court that since such evidence is admissible only on the issue of punitive damages and may be prejudicial to the question of negligence, the trial judge should exercise his discretion under OCGA § 9-11-42 (b) to try the issue of punitive damages in a bifurcated trial.

Judgment below reversed and case remanded for further proceedings not inconsistent with this decision.

Banke, C. J., Deen, *676P. J., McMurray, P. J., Carley, Sognier, Pope, Benham, and Beasley, JJ., concur.
Decided February 5, 1986.
James E. Butler, Jr., B. Randall Blackwood, Robert D. Cheeley, for appellant.
William D. Temple, William D. Strickland, for appellee.